Citation Nr: 1642369	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-14 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a 70 percent disability rating for a major depressive disorder (MDD), prior to January 14, 2016.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to a rating in excess of 50 percent for the Veteran's dysthymic disorder.  In March 2016, the RO assigned an increased 70 percent rating for the dysthymic disorder, effective from January 14, 2016.  

In June 2016, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  At that hearing, the Veteran stated that he was satisfied with the 70 percent rating assigned for his dysthymic disorder as of January 14, 2016, but that he wanted it to extend back to the date of his claim for an increased rating.  He indicated that a 70 percent schedular rating for his dysthymic disorder, as well as a TDIU, for the entire appellate period would satisfy his appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is part and parcel of the evaluation of a disability when unemployability as a result of that disability is reasonably raised by the claimant or the record); 38 C.F.R. §§ 3.340, 4.16 (2015).  As the Veteran has limited his appeal, the issues are as captioned on the title page.   


FINDINGS OF FACT

1. Prior to January 14, 2016, the Veteran's MDD caused occupational and social impairment with deficiencies in most areas.



2. For the entire appellate period, the evidence of record establishes that the Veteran's service-connected MDD prevented him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to January 14, 2016, the criteria for a rating of 70 percent for MDD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2015).

2. For the entire appellate period, the criteria for entitlement to TDIU based solely upon a MDD have been met .  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a 70 percent rating for a major depressive disorder prior to January 14, 2016

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In September 2010, the Veteran submitted a claim for an increased rating for his service-connected major depressive disorder.  His MDD is rated under 38 C.F.R. § 4.130, DC 9433, which utilizes the general rating formula for mental disorders.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function 

independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

The symptoms noted above are meant to represent examples that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  



Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a 70 percent rating for the Veteran's MDD is warranted for the appellate period prior to January 14, 2016.

The relevant evidence of record includes an October 2010 VA psychological evaluation.  The Veteran reported that he suffered from panic attacks and depression.  He stated that he had panic attacks three to four times a week and would miss appointments, including medical appointments, because of his panic attacks.  The Veteran described having constant, continuous symptoms of anxiety, avoidance and depression.  He indicated these symptoms affected his daily functioning, which resulted in inability to work and stated he had to retire due to his inability to function around people much of the time.  He stated that he had trouble sleeping for several years.  The Veteran reported having frequent nightmares.  The examiner noted that the Veteran did not have a history of violent behavior.  The Veteran denied a history of suicide attempts.  He reported receiving psychotherapy for his mental condition and was prescribed psychotropic medications.  The Veteran stated that he had not been hospitalized for his mental condition since active duty.  He reported that he had eight siblings, and of the five remaining, he had a limited relationship with them and they occasionally talked on the phone.  He further reported that his relationship with his wife of 42 years was good.  In addition, he stated that he had a good relationship with their three children.  The Veteran also reported that he had worked for 30 years as a QA inspector at Ft. Sam Houston.  He described his relationship with his supervisor and coworkers as good, but indicated as his symptoms for his psychiatric disability worsened, it became harder to perform his job.

On mental status examination, the examiner observed that the Veteran's orientation was within normal limits.  His appearance, behavior and hygiene were appropriate. He maintained good eye contact during the examination.  The examiner stated the Veteran's affect and mood showed a flattened affect, anxiety and depressed mood.  In addition, the examiner noticed that the Veteran endorsed symptoms of a somewhat irritable and angry affect at times.  The Veteran's communication and speech were within normal limits.  The examiner observed that the Veteran had an impaired attention and/or focus.   He stated that the Veteran could not keep on track with things and tended to jump around and never finish what he had started.  The examiner noted that the Veteran had panic attacks that occurred more than once per week.  The Veteran stated that the attacks caused him to feel overwhelmed and shaky several times per week.  The examiner further noticed that the Veteran endorsed signs of suspiciousness and had difficulty trusting others.  There was no report of a history of delusions or any evidence of delusions at the time of examination.  Similarly, there were no reports or evidence of hallucinations.  There was also no history of obsessive compulsive behavior.  

The examiner, however, stated that the Veteran's thought processes were impaired as he had slowness of thought.  The examiner commented that the Veteran thought more slowly and tended to forget things, but his judgment was not impaired.  He also observed that the Veteran's abstract thinking was normal.  The examiner further stated that the Veteran's memory was impaired and the degree was moderate evidenced by problems with retention of highly learned material and forgetting to complete tasks.  The Veteran reported that he forgot the names of family members and other over-learned things.  The examiner noted that suicidal ideation and homicidal ideation were absent.  The examiner changed the Veteran's previous diagnosis of dysthymic disorder to MDD, recurrent, moderate to severe.  The other diagnoses for Axis I was alcohol abuse in remission and panic disorder without agoraphobia.  The examiner opined that the Veteran was capable of managing benefit payments in his own best interest without assistance.  He, however, noted that mentally, the Veteran occasionally had some interference in performing activities of daily living because he was forgetful, avoidant and very anxious.  The examiner also commented that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he tended to avoid others.  He stated the Veteran had no difficulty understanding commands.  The examiner opined that the Veteran's current psychiatric impairment was best characterized as symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  He based this opinion on the symptoms endorsed by the Veteran, including a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  His GAF score was 50.

The relevant evidence for this timeframe also includes a December 2010 VA psychiatric note.  The Veteran reported feeling sad about the death of his brother.  He said he had family remaining but was not very close to them.  He reported that he tended to stay home and watched sports and movies.  He stated that he enjoyed sports, but his concentration was poor when he watched movies.  The clinician noted there were no psychotic symptoms; no elation; no panic attacks; and no irritability.  On physical examination, the clinician observed that the Veteran was casually dressed, pleasant and cooperative.  His speech was spontaneous.  The Veteran's psychomotor activity was neither increased nor decreased.  His eye contact was noted as good.  His mood was mildly depressed.  The clinician observed that the Veteran's affect was appropriate to content of speech with neither increased nor decreased range, intensity, or lability.  The Veteran's sensorium was clear, alert and oriented by time, place and person. In addition, the clinician stated that the Veteran's thought processes were coherent, logical and goal directed.  There was no evidence of hallucinations or delusions.  The Veteran's judgment and insight were said to be fair.  There was also no suicidal or homicidal ideation.  The clinician opined that many of the Veteran's reported symptoms were likely secondarily related to his comorbidities (i.e. diabetes, OSA hypertension, etc) and not primarily to his psychiatric disorder.  His GAF score was 60.

Also of record is a private medical opinion from Dr. C.H.T., the Veteran's treating physician dated March 2013.  Dr. C.H.T. stated that the Veteran had been a patient at their clinic since September of 2012.  He opined that the Veteran was totally disabled.  He relayed that from the first visit, the Veteran complained of severe depressive symptoms and panic attacks for which he was prescribed psychotropic medications. The Veteran reported that he suffered from panic attacks that presented without warning, associated with symptoms including tachycardia, sweaty palms, cold hands, shortness of breath, paresthesias and globus hystericus.  He stated that as a result of his panic attacks, he was becoming almost agoraphobic and would not go anywhere.  The Veteran reported that he did not like being around people.  He also described symptoms including insomnia, decreased appetite, weight loss, decreased libido, anergia, dysphoria, anhedonia, crying spells and severe short-term memory and concentration problems.  

The examiner commented that it was obvious to him during the first meeting with the Veteran that he had very poor concentration ability.  On the Beck Depression Inventory, the Veteran scored 53.  Dr. C.H.T. explained that any score above 30 is considered to be "extremely severe depression".  He also observed that the Veteran had a significant amount of pain secondary to osteoarthritis, fibromyalgia, carpal tunnel syndrome and cubital tunnel syndrome.  Dr. C.H.T. commented that pain could cause stimulation of the sympathetic nervous system, which in turn exacerbated the Veteran's anxiety and exacerbated his cognitive deficits.  He further noted that the Veteran was taking hydrocodone, 10mg, three times a day.  He stated that narcotic medication also negatively impacted the Veteran's concentration and short-term memory.  Dr. C.H.T. documented that the Veteran suffered from sleep apnea, and this condition also negatively impacted his cognitive abilities.  Therefore, he opined that the Veteran had a number of medical and psychiatric conditions that affected his cognitive ability.  

Moreover, Dr. C.H.T. conducted further testing of the Veteran's cognitive functioning.  He observed that the Selective Reminding test indicated that the Veteran had a very poor concentration and very poor short-term memory.  Dr. C.H.T. likened the Veteran's cognitive functioning to someone with dementia.  He opined that with the Veteran's long history of depression, anxiety and concentration problems, it was more likely that he had these cognitive deficits due to his having pseudodementia secondary to his severe depression. 

In addition, the Veteran stated that he had not been able to get along with his wife for the past 15 or 20 years.  Dr. C.H.T. observed that the Veteran liked to stay by himself.  The Veteran reported that he did not have any hobbies or interests and 

did not have any friends.  Dr. C.H.T. opined that the Veteran should be considered 100 percent disabled in terms of his social functioning.  He diagnosed the Veteran with MDD, recurrent, severe without psychotic features, anxiety disorder, not otherwise specified (NOS) and pain disorder.

Here, the relevant medical evidence demonstrates that prior to January 14, 2016, the Veteran's MDD has manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Throughout this timeframe, the Veteran has endorsed symptoms of panic attacks and depression, with panic attacks occurring three to four times a week; constant, continuous symptoms of anxiety and depression which affected his daily functioning; objective findings of flattened affect, anxiety and depressed mood; impaired attention and/or focus; suspiciousness and difficulty trusting others; impaired thought processes; and impaired memory and forgetting to complete tasks.  

While the October 2010 VA examiner opined that the Veteran's current psychiatric impairment was best characterized as symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation, he also described the Veteran's MDD as recurrent and moderate to severe.  He assigned the Veteran a GAF score 50, representing serious symptoms and serious impairment in social and occupational functioning.  Further, in March 2013 Dr. C.H.T. characterized the Veteran's MDD as recurrent and severe and opined that the Veteran was totally disabled.  

Resolving reasonable doubt, the balance of the evidence supports assignment of a rating of 70 percent for the appellate period prior to January 14, 2016.  Specifically, it shows symptoms equivalent in severity to occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, DC 9433.  Accordingly, a schedular rating of 70 percent is granted, prior to January 14, 2016. 


Entitlement to a TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15.

Requiring a veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability.  A requirement that a veteran prove 100 percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).



The Veteran's major depressive disorder is rated as 70 percent disabling for the entire appellate period.  Thus, the criteria for schedular consideration of TDIU are satisfied.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that entitlement to a TDIU is warranted for the entire appellate period.  The Veteran has been unemployed throughout the entire appellate period.  At an October 2010 VA examination, he stated that his highest level of education completed is the 8th grade.  Post-service, he worked for 30 years as a QA Inspector.  The Veteran reported that he had retired from his job due to increasing psychiatric symptoms.  He stated that the unemployment was due, primarily, to the effects of his mental condition because he could not be around people anymore.  In March 2013, it was also documented by Dr. C.H.T. that the Veteran's job was taken over by an independent contractor and he was not re-hired because of the amount of time he missed from work.  Dr. C.H.T. opined that the Veteran would never be able to work again on account of his psychiatric disorder.  He commented that the Veteran's panic attacks are of a nature so severe that it has led to the development of agoraphobia.  As a result, it not only makes it difficult for the Veteran to leave his home, but to also establish and maintain effective relationships because of the panic attacks.  In addition, the symptoms associated with the panic attacks, including tachycardia, sweaty palms, cold hands, shortness of breath, paresthesias and globus hystericus, render the Veteran unable to adapt to stressful situations.  While a January 2016 VA examiner did not comment on the affect of the Veteran's psychiatric disorder and his employability, the examiner also observed the nature and severity of the Veteran's panic attacks on his activities of daily living and self-imposed isolation.  

In light of the Veteran's relatively limited education and occupational background in conjunction with the severity of his psychiatric disorder, the Board finds that the Veteran is unable to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison, solely as a result of his major depressive disorder.  Thus, a TDIU is warranted for the entire appellate period.

Because the full benefits sought on appeal by the Veteran have been granted, any deficiency with respect to VA's duties to notify and assist is harmless.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  


ORDER

Entitlement to a 70 percent schedular rating for a major depressive disorder is granted, prior to January 14, 2016, subject to the statutes and regulations governing the payment of VA compensation.

Entitlement to a TDIU based solely upon a major depressive disorder is granted for the entire appellate period, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


